DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 21-38 are rejected on the ground of nonstatutory double patenting as
being unpatentable over claims 1-8, 10-11, 13-20 of U.S. Patent No. US 11,228,365.
Although the claims at issue are not identical, they are not patentably distinct
from each other because said the claims of the instant application is merely a broad
version of said claims of the US 11,228,365 are therefore obvious over said claims of
the US 11,228,365.
Claim 21 of Application no. 17/581,608
Claim 1 of US Patent no. 11,271,642
An apparatus comprising: a tunable optical time-domain reflectometer (OTDR) comprising a fiber optic link analyzer, executed by at least one hardware processor, to: determine, based on a user input, for a fiber optic link of a plurality of fiber optic links of a fiber optic cable, whether the fiber optic link is active that represents a condition where the fiber optic link is transmitting data or not active that represents another condition where the fiber optic link is not transmitting data; and
An apparatus comprising: a tunable dense wavelength division multiplexing (DWDM) optical time-domain reflectometer (OTDR) comprising a fiber optic link analyzer, executed by at least one hardware processor, to: determine, based on a user input, for a fiber optic link of a plurality of fiber optic links of a fiber optic cable, whether the fiber optic link is active that represents a condition where the fiber optic link is transmitting data or not active that represents another condition where the fiber optic link is not transmitting data; and
specify, based on a determination that the fiber optic link is active, a test wavelength that is different from a data transmission wavelength of data transmitted by the fiber optic link; and
specify, based on a determination that the fiber optic link is active, a test wavelength that is different from a data transmission wavelength of data transmitted by the fiber optic link; and
a dense wavelength division multiplexing (DWDM) multiplexer, collocated with the OTDR to selectively connect, based on the specified test wavelength, the OTDR to the fiber optic link of the plurality of fiber optic links for testing of the fiber optic link.
a DWDM multiplexer, collocated with the DWDM OTDR to selectively connect, based on the specified test wavelength, the DWDM OTDR to the fiber optic link of the plurality of fiber optic links for testing of the fiber optic link.


	Regarding claim 22, Ponchon discloses wherein the tunable OTDR further comprises a fiber optic link tester, executed by the at least one hardware processor, to: generate, based on a test laser beam injected into the fiber optic link selectively connected to by the DWDM multiplexer, a real-time trace associated with the fiber optic link (see claim 2 of US 11,271,642).
	Regarding claim 23, Ponchon discloses wherein the tunable OTDR further comprises an event identifier, executed by the at least one hardware processor, to identify, based on comparison of the real-time trace to a reference trace associated with the fiber optic link, an event associated with the fiber optic link (see claim 3 of US 11,271,642).
	Regarding claim 24, Ponchon discloses a wavelength division multiplexer collocated with the OTDR, and operatively disposed between the OTDR and the DWDM multiplexer (see claim 4 of US 11,271,642).
	Regarding claim 25, Ponchon discloses wherein the fiber optic link analyzer is executed by the at least one hardware processor to: specify, based on a determination that the fiber optic link is not active, the test wavelength from a plurality of wavelengths that can be generated by the tunable OTDR  (see claim 5 of US 11,271,642).
	Regarding claim 26, Ponchon discloses an optical switch collocated with the OTDR and the DWDM multiplexer, and operatively disposed between the OTDR and the DWDM multiplexer (see claim 6 of US 11,271,642).
	Regarding claim 27, Ponchon discloses a method comprising: determining, based on a user input, by at least one hardware processor of a tunable optical time-domain reflectometer (OTDR), whether a fiber optic link of a plurality of fiber optic links of a fiber optic cable is active that represents a condition where the fiber optic link is transmitting data or not active that represents another condition where the fiber optic link is not transmitting data; specifying, by the at least one hardware processor, based on a determination that the fiber optic link is active, a test wavelength that is different from a data transmission wavelength of data transmitted by the fiber optic link; and selectively connecting, by a dense wavelength division multiplexing (DWDM) multiplexer collocated with the OTDR, based on the specified test wavelength, the OTDR to the fiber optic link of the plurality of fiber optic links for testing of the fiber optic link (see claim 7 of US 11,271,642).
	Regarding claim 28, Ponchon discloses generating, by the at least one hardware processor, based on a test laser beam injected into the fiber optic link selectively connected to by the DWDM multiplexer, a real-time trace associated with the fiber optic link (see claim 8 of US 11,271,642).
	Regarding claim 29, Ponchon discloses identifying, by the at least one hardware processor, based on comparison of the real-time trace to a reference trace associated with the fiber optic link, an event associated with the fiber optic link (see claim 9 of US 11,271,642).
	Regarding claim 30, Ponchon discloses implementing, between the OTDR and the DWDM multiplexer, a wavelength division multiplexer collocated with the OTDR (see claim 10 of US 11,271,642).
	Regarding claim 31, Ponchon discloses specifying, by the at least one hardware processor, based on a determination that the fiber optic link is not active, the test wavelength from a plurality of wavelengths that can be generated by the tunable OTDR (see claim 11 of US 11,271,642).
	Regarding claim 32, Ponchon discloses implementing, between the OTDR and the DWDM multiplexer, an optical switch collocated with the OTDR and the DWDM multiplexer (see claim 12 of US 11,271,642).
	Regarding claim 33, Ponchon discloses testing a remote fiber optic network that includes the DWDM multiplexer disposed at a remote location compared to the optical switch and the OTDR (see claim 13 of US 11,271,642).
	Regarding claim 34, Ponchon discloses a non-transitory computer readable medium having stored thereon machine readable instructions, the machine readable instructions, when executed by at least one hardware processor, cause the at least one hardware processor to:
identify, for a tunable optical time-domain reflectometer (OTDR), a fiber optic link of a plurality of fiber optic links of a fiber optic cable that is to be tested;
specify, for the fiber optic link, a test wavelength; and
selectively connect, by a dense wavelength division multiplexing (DWDM) multiplexer collocated with the OTDR, the OTDR to the fiber optic link of the plurality of fiber optic links for testing of the fiber optic link at the specified test wavelength (see claim 14 of US 11,271,642).
	Regarding claim 35, Ponchon discloses wherein the machine readable instructions, when executed by the at least one hardware processor, further cause the at least one hardware processor to:
generate, based on a test laser beam injected into the fiber optic link selectively connected to by the DWDM multiplexer, a real-time trace associated with the fiber optic link (see claim 15 of US 11,271,642).
	Regarding claim 36, Ponchon discloses wherein the machine readable instructions, when executed by the at least one hardware processor, further cause the at least one hardware processor to: identify, based on comparison of the real-time trace to a reference trace associated with the fiber optic link, an event associated with the fiber optic link (see claim 16 of US 11,271,642).
	Regarding claim 37, Ponchon discloses wherein the machine readable instructions, when executed by the at least one hardware processor, further cause the at least one hardware processor to: determine, based on a user input, whether the fiber optic link is active that represents a condition where the fiber optic link is transmitting data or not active that represents another condition where the fiber optic link is not transmitting data (see claim 17 of US 11,271,642).
	Regarding claim 38, Ponchon discloses wherein the machine readable instructions, when executed by the at least one hardware processor, further cause the at least one hardware processor to
specify, based on a determination that the fiber optic link is active, the test wavelength that is different from a data transmission wavelength of data transmitted by the fiber optic link (see claim 18 of US 11,271,642).
	Regarding claim 39, Ponchon discloses wherein the machine readable instructions, when executed by the at least one hardware processor, further cause the at least one hardware processor to: specify, based on a determination that the fiber optic link is not active, the test wavelength from a plurality of wavelengths that can be generated by the tunable OTDR (see claim 19 of US 11,271,642).
	Regarding claim 40, Ponchon discloses wherein the machine readable instructions, when executed by the at least one hardware processor, further cause the at least one hardware processor to: control an optical switch collocated with the OTDR and the DWDM multiplexer and disposed between the OTDR and the DWDM multiplexer to select a channel corresponding to a network of a plurality of networks to test the fiber optic link included in the network from fiber optic links included in other networks of the plurality of networks that are operatively connected to the OTDR for testing by the OTDR   (see claim 20 of US 11,271,642).








Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure
a.	Schell U.S. Publication no. 2018/0103303. Optically addressable optical switch
b.	Liu et al. U.S. Publication no. 2015/0372752. Optical path processing method and apparatus
c.	Cox et al. U.S. Patent no. 10,809,480. Dense wavelength division multiplexing fiber optic apparatus and related equipment

4.	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Dzung D Tran whose telephone number is (571) 272-
3025. The examiner can normally be reached on 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, David Payne, can be reached on (571) 272-3024. The fax phone number for
the organization where this application or proceeding is assigned is 703-872-9306.
Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR
only.
For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Information regarding the status of an application may be obtained
from the Patent Center (EBC) at 866-217-9197 (toll-free).

DT
12/09/2022

/Dzung D Tran/
Primary Examiner, Art Unit 2637